Exhibit 10.2 DEFINITIVE AGREEMENT This Definitive Agreement (“Agreement”) effective as of April 30, 2010 (the “Effective Date”) is entered into by and between Altairnano, Inc. (“Altair”), The Sherwin-Williams Company (“Sherwin-Williams”) and AlSher Titania LLC (“AlSher”), (collectively, the “Parties”). WHEREAS, Altair and Sherwin-Williams formed the limited liability company AlSher, pursuant to that certain Limited Liability Company Agreement of AlSher Titania LLC dated April 24, 2007 (the “LLC Agreement”), to develop and commercialize (a) processes for the conversion of ore into titanium containing materials, and (b) implement the Altair Hydrochloric Pigment Process (“AHPP”) and methods of using AHPP for the cost effective production of titanium dioxide pigment (the “Business”). WHEREAS, Altair owns 70% of the membership interest of AlSher and Sherwin-Williams owns 30% of the membership interest of AlSher. WHEREAS, Sherwin-Williams is interested in securing further financing or seeking additional investors on behalf of AlSher to further the Business and Altair desires withdraw as a member of AlSher. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the Parties hereby agree to the following. 1.Transfer of Membership Interest. a.Transfer.As of the Effective Date, Altair hereby withdraws as a member of AlSher and transfers all of its membership interest in AlSher to AlSher.Sherwin-Williams hereby consents to such withdrawal and transfer.Timely after the transfer and in any event within 30 calendar days after the transfer, Altair will deliver copies of all “Business Records” of AlSher to Sherwin-Williams, including but not limited to all material information reasonably related to the application and use of intellectual property that has been and will continue to be the subject the existing agreements between Altair, Sherwin-Williams and/or AlSher, financial statements, tax returns, general ledgers, bank statements, accounting data, customer lists, customer contracts and purchase orders, product and pricing information, market studies, strategic plans, supplier and creditor information, contracts, pending contracts, quotations, information regarding assets and liabilities, information regarding pending or threatened litigation or any other claims that may be asserted against AlSher, and all other business records relating to AlSher which are in Altair’s possession.Altair agrees to cooperate with Sherwin-Williams in providing all Business Records that may be reasonably requested in the future but not delivered or readily available at the closing. b.Consideration.In addition to the mutual promises and agreements among the Parties set forth in this Agreement: (i)to the extent that AlSher receives Payments generated from the Business or licensing of the technology related to the Business, AlSher will pay to Altair ***** of the net of such Payments when received from any source, subject to a maximum of $3,000,000 (“Maximum Payment”). The term “Payments” is defined as compensation or revenue such as, but not limited to, royalty payments, product sales payments (net of reasonable freight, trade discounts, distribution allowances shown on invoices, returns, taxes, duties or other governmental charges levied on or measured by the billing amount, costs of goods sold, which includes raw materials, production costs, all third party distribution and third party storage related costs, technical costs, and any freight, shipping and handling costs with delivering the product to the customer and less discounts, rebates, returns, and all other sales adjustments, the foregoing calculated in accordance with GAAP as applicable), licensing payments, milestone payments or any other similar payments, less rebates, discounts, freight, returns of products, and taxes.“Payments” does not include proceeds of loans, equity investments, grants or other similar receipts. (ii)Altair is hereby released from the Contribution Agreement, dated April 24, 2007, by and between Sherwin-Williams, Altair and AlSher; and (iii)Altair is hereby released from its past, present and future obligations under the LLC Agreement. 1 (iv)Notwithstanding the foregoing releases and the releases set forth in Section 3 below, the provisions of any agreements between Altair, Sherwin-Williams and/or AlSher regarding confidentiality, and the guaranty thereof by Altair Nanotechnologies, Inc. are not released and shall survive and continue in effect. (c)Representations and Warranties by Altair.Altair represents and warrants to Sherwin-Williams and AlSher that the statements in this Section 1(c) are true and correct. (i)Altair has the necessary power and authority to enter into, execute and deliver this Agreement and the other related documents and agreements referred herein to be executed and delivered by Altair in connection with the transactions contemplated by this Agreement, to perform its obligations hereunder and thereunder, and to consummate the transactions contemplated hereby and thereby.The execution and delivery of this Agreement and related agreements and the consummation of the transactions contemplated hereby and thereby have been duly and validly authorized by all required action on the part of Altair.This Agreement and related agreements have been executed and delivered by Altair and constitute legal and binding agreements enforceable against Altair in accordance with their respective terms, subject, as to enforcement of remedies, to applicable bankruptcy, reorganization, insolvency, moratorium and similar laws affecting creditors' rights. (ii)Altair is the sole legal and beneficial owner of the membership interest, free and clear of any and all liens, claims, restrictions and/or encumbrances of any nature whatsoever. (iii)To the best of Altair's knowledge, the financial statements attached as Exhibit A present fairly, in all material respects, the financial position and operating results of AlSher at the dates and for the periods set forth in such financial statements. (iv)To the best of Altair’s knowledge, the accounts payable and other liabilities listed on Exhibit A-1 (“Liabilities”), and the accounts receivable and other receivables listed on Exhibit A-2 (“Receivables”) constitute all Liabilities and Receivables of AlSher existing as of the Effective Date. (v)Unless otherwise disclosed on Exhibit A-1, to the best of Altair’s knowledge, there are no other claims, causes of actions, litigation, pending or threatened, known or unknown, or the basis therefor, or any other liabilities pertaining to AlSher existing as of the Effective Date. (vi)The Business Records constitute all the material Business Records in Altair’s possession. 2.Transfer and Sale of Equipment. a.Ownership of Equipment.The Parties acknowledge and agree that the Equipment listed on Schedule A, which includes all equipment owned by AlSher as of April 24, 2007 and all equipment purchased thereafter by AlSher, attached hereto is owned by AlSher free and clear of any liens, claims, or encumbrances. b.Removal of Equipment.AlSher will remove the Equipment from Altair’s facilities within six (6) months from the Effective Date of this Agreement.
